El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El Jueves 8 de octubre de 1987 el agente Félix Bauzó Carrasquillo recibió una llamada telefónica de una mujer, quien prefirió mantenerse en el anonimato. Esta le informó al agente Bauzó que en la residencia de “Georgie El Gran-de” se ocultaba cierto cargamento de droga. Luego de des-cribir la localización de la residencia, se comprometió a llamar nuevamente en dos (2) días, o sea, el sábado 10 de octubre. En efecto, la confidente llamó el sábado siguiente a la hora acordada. En su segunda llamada, ésta informó al agente Bauzó sobre una transacción que se realizaría esa misma tarde en la referida residencia. En esta ocasión informó la hora, el número de personas involucradas y des-cribió el vehículo que sería utilizado.
Luego de consultar con su supervisor, el agente Bauzó estableció vigilancia frente a la residencia del apelante Pa-gán Santiago. Su supervisor y un grupo de agentes se ubi-caron en las cercanías de la urbanización. La vigilancia comenzó aproximadamente a las 4:00 p.m. Una hora más tarde llegó el vehículo que la confidente había descrito. La descripción del vehículo y el número de personas que via-jaban en él coincidieron con la información suministrada. Acto seguido un hombre, quien luego fue identificado como el apelante Jorge L. Pagán Santiago, salió de la referida residencia. Vestía pantalones cortos blancos y camisa ne-gra de mangas largas. Este, luego de saludar a los pasaje-ros del vehículo, sacó de una cartera de mano negra una bolsa plástica transparente que contenía un polvo blanco. *474La entregó a uno de los individuos que viajaba en el vehí-culo, quien, de la cartera de una de las mujeres, sacó dinero y lo entregó a Pagán Santiago. Acto seguido el vehí-culo se retiró del lugar y Pagán Santiago comenzó a caminar hacia su residencia. En ese momento el agente Bauzó se percató de que un segundo individuo, identificado luego como el apelante Rafael Santiago Martínez, estaba mirando desde el segundo piso de la casa y lo había descubierto. Este le gritó a Pagán Santiago a la vez que señalaba hacia el lugar donde se hallaba el agente Bauzó. Al percatarse de la presencia del agente, el apelante Pagán Santiago corrió hacia el interior de su casa.
Inmediatamente el agente Bauzó se retiró del lugar de los hechos. Al salir de la urbanización alcanzó el vehículo que segundos antes había estado en frente de la casa de Pagán Santiago. El agente notificó por radio a su supervisor, quien se encontraba cerca del lugar, y solicitó que arrestaran a los ocupantes del vehículo. Posteriormente el agente Bauzó se enteró de que, en efecto, el vehículo había sido intervenido y arrestados sus ocupantes, habiéndoseles ocupado aproximadamente dos (2) onzas de cocaína.
Ese mismo día, como a las 7:00 de la noche, la infor-mante llamó por tercera ocasión. Esta vez informó que en la residencia quedaba todavía una cantidad de drogas y armas de fuego, y que probablemente “Georgie El Grande” se había dado cuenta de la presencia de la Policía en los alrededores de su residencia, por lo que trataría de mobi-lizar el millonario cargamento ilegal que guardaba en su propiedad.
Con la información suministrada por dicha confidente anónima, corroborada sustancialmente por la observación directa que de la narrada transacción hiciera el agente Bauzó y por la ocupación de dos (2) onzas de cocaína a los compradores de ésta después de haber sido arrestados, los agentes comienzan el trámite de conseguir la autorización *475para un allanamiento. La orden fue obtenida el domingo 11 de octubre, a las 11:00 de la mañana.
Un contingente de dieciocho (18) agentes ejecutaron dicha orden de allanamiento de la forma siguiente:
Varios agentes brincaron por un lado del portón eléc-trico que daba acceso a los terrenos aledaños a la residen-cia y se acercaron a ella. Un joven descrito con barba y sin camisa que se encontraba en tales terrenos los vio y gritó: “¡La Policía!”, a la vez que corría hacia la casa, siendo per-seguido y alcanzado por los agentes. Otro grupo de agentes entró al interior de la residencia cuyo portón se encontraba abierto. Allí encontraron a los apelantes Rafael Santiago Martínez, Milagros Figueroa y a tres (3) menores de edad sentados en un sofá viendo televisión. Luego de identifi-carse y de preguntar por el dueño de la casa, el agente Bauzó dejó a varios miembros del grupo custodiando a Santiago Martínez, a Figueroa y a los tres (3) menores, y se dirigió al área de los dormitorios. Allí percibió un fuerte olor a marihuana. En un dormitorio observó un rifle recor-tado y en un baño vio una balanza y al lado de ésta varios sacos de marihuana. También observó revólveres, rifles, municiones y metralletas, colocadas a simple vista sobre mesas, camas y sillas. Regresa a la sala y pone bajo arresto a las personas que allí se encontraban custodiadas. Sube a la segunda planta, donde encontró un dormitorio amplio. En la cama se encontraban durmiendo los apelantes Pagán Santiago y Nereida Ortiz Sánchez. Los despertó, les en-tregó la orden de allanamiento y les cuestionó sobre sus licencias para portar todas aquellas armas. Al contestar en la negativa, fueron arrestados y les fueron leídos sus dere-chos y advertencias de rigor. En la habitación se ocupó pa-rafernalia para el trasiego de drogas, cocaína, marihuana, dinero en efectivo y varias armas de fuego. Se tomaron fotos de la residencia así como de la mercancía encontrada en ella.
*4761 — 1
Por los hechos expuestos, el Ministerio Público acusó a los cuatro (4) apelantes mencionados de infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico (en adelante Ley de Sustancias Controladas), 24 L.P.R.A. see. 2401, e infracciones a los Arts. 4, 5, 6 y 11 de la Ley de Armas de Puerto Rico (en adelante Ley de Armas), 25 L.P.R.A. sees. 414, 415, 416 y 421.(1)
En el acto de la vista preliminar celebrada por los deli-tos graves de infracción al Art. 401 de la Ley de Sustancias Controladas, supra, y de infracción al Art. 11 de la Ley de Armas, supra, el magistrado instructor determinó que no existía causa probable para acusar a los apelantes Milagros Figueroa y Rafael Santiago Martínez. En alzada, igual dictamen hizo el Juez Superior que actuó como ma-gistrado en la nueva vista preliminar celebrada por tales delitos. En vista de ello, tales apelantes fueron acusados en el Tribunal Superior por los delitos menos graves de infrac-ción a los Art. 4 y 6 de la Ley de Armas, supra.
Celebrado el juicio por tribunal de derecho, los acusados fueron declarados culpables por los siguientes delitos: Jorge L. Pagán Santiago y Nereida Ortiz Sánchez, dos (2) cargos, cada uno, por infracción al Art. 401 de la Ley de Sustancias Controladas, supra, e infracciones a los Arts. 5, 6 y 11 de la Ley de Armas, supra. Milagros Figueroa y Rafael Santiago Martínez fueron encontrados culpables por cuatro (4) cargos cada uno, por infracción al Art. 6 de la Ley de Armas, supra.
Posteriormente se sentenció a Jorge L. Pagán Santiago a cumplir penas de quince (15) años de reclusión en cada caso por infracción al Art. 401 de la Ley de Sustancias Con-*477troladas, supra; diez (10) años en cada caso por infracción al Art. 5 de la Ley de Armas, supra; cinco (5) años en cada caso por infracción al Art. 11 de la Ley de Armas, supra, y un (1) año por infracción al Art. 6 de dicha ley, supra. Ne-reida Ortiz Sánchez fue sentenciada a cumplir penas de doce (12) años en cada caso por infracción al Art. 401 de la Ley de Sustancias Controladas, supra; diez (10) años en cada caso de infracción al Art. 5 de la Ley de Armas, supra; cinco (5) años en cada caso por infracción al Art. 11 de la Ley de Armas, supra, y un (1) año en cada caso por infrac-ción al Art. 6 de dicha ley, supra.
Por otro lado, Milagros Figueroa y Rafael Santiago Mar-tínez fueron sentenciados a cumplir cuatro (4) años de pri-sión por los cuatro (4) cargos de infracción al Art. 6 de la Ley de Armas, supra.
Inconformes con las sentencias impuestas, los acusados recurren ante nos mediante recursos de apelación, ale-gando la comisión de siete (7) errores. Estos recursos fue-ron posteriormente consolidados y, estando en posición de hacerlo, resolvemos.
HH HH
En su primer señalamiento de error los apelantes Figueroa, Santiago Martínez y Ortiz Sánchez cuestionan la suficiencia de la prueba en cuanto a la intención criminal requerida para la comisión del delito. Se basan en la pre-misa de que el “mero hecho de estar físicamente en un lugar y/o establecimiento no te culpa [sic] de acciones u omisiones ajenas”. Caso Núm. CR-88-66, Alegato de los apelantes, pág. 23. La apelante Ortiz Sánchez alega que “tampoco se estableció fuera de toda duda razonable que las armas y las sustancias controladas” (id.) fueran de su propiedad.
La prueba presentada y creída por el tribunal de instan-cia estableció que al momento de llevarse a cabo el allana-*478miento en la residencia del matrimonio compuesto por los apelantes Pagán Santiago y Nereida Ortiz, los señores Rafael Santiago Martínez y Milagros Figueroa estaban en la sala de dicha residencia. E.N.P. pág. 17. Dentro de ésta había armas y sustancias controladas, a simple vista, so-bre camas, sillas y mesas. íd. El agente Félix Bauzó Ca-rrasquillo identificó al Sr. Rafael Santiago Martínez como la persona que el día antes le gritó a Pagán Santiago (íd., pág. 15) para prevenirlo de la presencia de los agentes.
Varios de los testigos de defensa atestaron conocer a los apelantes Santiago Martínez y Figueroa, y haberlos visto en la casa, del señor Pagán Santiago en varias ocasiones antes del día del allanamiento.
Con relación a la apelante Nereida Ortiz Sánchez, es-posa del apelante Jorge L. Pagán Santiago, la prueba de-mostró que, al momento del allanamiento, ésta se encon-traba acostada en la cama del matrimonio junto a su esposo. E.N.P., pág. 17. Había armas, drogas y paraferna-lia para el trasiego de drogas en la habitación, a simple vista. Dos (2) de los envases que contenían cocaína, encon-trados en la habitación matrimonial, tenían cinta adhesiva en la que se había escrito en uno de ellos “para mi uso” y en el otro “para uso del cliente”. íd., pág. 18. También surge de la prueba que se percibía un fuerte olor a marihuana en la casa. íd., pág. 17.
La “mera presencia” de una persona durante la comisión de un delito no es suficiente, por sí sola, para sostener una convicción en contra de ella por tal delito. Sin embargo, este hecho puede considerarse conjuntamente con otras circunstancias que rodean el hecho delictivo a los fines de fijar la responsabilidad criminal. No es indispensable, pues, que los acusados ejecuten personalmente el acto delictivo. Su presencia en el lugar de los hechos es indicio de su responsabilidad como coautores siempre que ésta pueda establecerse además de otros actos anteriores o *479como el resultado de una conspiración o de un designio común en que participaron. Pueblo v. Aponte González, 83 D.P.R. 511, 519-520 (1961); Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 145-146 (1985).
El elemento de “concierto y común acuerdo o designio común”, como cualquier otro hecho en controversia, puede ser establecido mediante prueba indirecta o circunstancial, ya que la evidencia circunstancial es intrínsecamente igual que la evidencia directa. Regla 10(H) de Evidencia, 32 L.P.R.A. Ap. IV; Pueblo v. Cancel Peraza, 106 D.P.R. 28, 33 (1977); Pueblo v. Salgado Velázquez, 93 D.P.R. 380, 383 (1966).
Así se estableció en el presente caso. Las armas y las drogas fueron encontradas dentro de la residencia de Pa-gán Santiago, a simple vista, en la cual convivía con su esposa, la apelante Nereida Ortiz Sánchez. Al momento del allanamiento se percibía un fuerte olor a marihuana. Si bien la evidencia no estableció de una manera directa que los coacusados Santiago Martínez y Milagros Figueroa vi-vían en tal residencia, de haber estado allí de visita, ésta no era una casual o incidental. Se desfiló prueba a los efec-tos de que visitaban la casa con mucha frecuencia. El día del allanamiento, a las 11:00 de la mañana, mientras los esposos Pagán Ortiz aún dormían, ellos, junto a los hijos de éstos, veían televisión. Es razonable inferir, entonces, que estaban allí como parte del grupo que llevaba a cabo la actividad ilícita. Su conducta no era la de unos visitantes comunes y corrientes. Muy por el contrario, parecían estar en su casa, en confianza, participando y beneficiándose de la actividad ilícita que se llevaba a cabo en la residencia en cuestión.
Por otro lado, que el coacusado Santiago Martínez tenía conocimiento de dicha actividad ilícita, fue demostrado al establecerse que el día anterior éste dio aviso a Pagán Santiago de la presencia de la Policía, al percatarse de que *480estaban siendo vigilados por ésta al momento en que se llevaba a cabo una transacción ilegal de venta de cocaína. Dicha venta fue posteriormente corroborada con el arresto de los compradores.
Aunque la culpabilidad de un acusado tiene que ser probada mediante evidencia que establezca todos los elementos del delito más allá de duda razonable, ello no significa que toda duda posible, especulativa o imaginaria, tenga que ser destruida a los fines de establecer la culpabilidad del acusado con certeza matemática. Sólo se exige que la prueba establezca aquella certeza moral que convence, que dirige la inteligencia y satisface la razón. Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 760-761 (1985).
La prueba desfilada en estos casos demostró, más allá de toda duda razonable, la culpabilidad de los acusados apelantes, por lo que el primer error señalado no fue cometido.
HH HH H-1
Bajo el segundo señalamiento de error los apelantes atacan la suficiencia de la prueba con énfasis en la credi-bilidad de los testigos de cargo.
Para ello señalan varios errores en la declaración ju-rada del agente Bauzó Carrasquillo en cuanto a las fechas en que se cometieron los hechos. El agente Bauzó, en su declaración jurada, comienza señalando el jueves 8 de oc-tubre de 1987 como el día en que recibe la primera llamada. Sin embargo, cuando luego se refiere al sábado siguiente, día en que recibió la segunda y tercera llamadas, se refiere al sábado 11, cuando lo correcto hubiese sido sá-bado 10. También se equivoca al referirse en su declara-ción jurada al viernes 10 en lugar de viernes 9. Este tipo de error es, a la luz de los hechos de este caso, uno de índole insustancial cuya comisión no acarrea la violación del de-*481bido proceso de ley, como señalan los apelantes. Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Pueblo v. Díaz Ríos, 107 D.P.R. 140, 141 (1978).
Los apelantes también cuestionan la credibilidad de algunos testigos por razón de ciertas discrepancias al referirse a la presencia de unas cámaras, en lugar de unos focos, en el portón de la residencia objeto del allanamiento, el millaje recorrido por los autos oficiales utilizados durante la intervención de los agentes en este caso y sobre la persona que recibe las llamadas telefónicas de la confidente anónima en el Cuartel de la Policía. Tales discrepancias fueron explicadas por cada uno de los testigos involucrados. Sus testimonios fueron objeto de escrutinio por el tribunal de instancia, quien adjudicó su credibilidad. Tal determinación en ausencia de prejuicio, parcialidad, pasión o error manifiesto merece nuestra deferencia. En ausencia de dichos elementos, no hay razón para que este Tribunal intervenga con la adjudicación de credibilidad que hizo dicho tribunal. Pueblo v. Rivero, Lugo y Almodovar, 121 D.P.R. 454 (1988).
Por último, los apelantes traen a nuestra atención la supuesta fabricación de prueba por parte de algunos agen-tes que testificaron en el proceso. A los fines de aquilatar dicho señalamiento en su justa perspectiva, reproducimos a continuación las expresiones del juez de instancia sobre este particular:
En la declaración jurada por escrito que da base a la Orden de Allanamiento, así como en la declaración en corte durante la vista, el Agente Bauzó se refiere a la residencia A-18. En nin-gún sitio por escrito indica que en el área de los zafacones hu-biera un rótulo con la inscripción A-18. En el contrainterroga-torio, al preguntársele de dónde sacó las colindancias indicó: “Por lado derecho colinda con A-17.por la forma en que va la urbanización y por pregunta que hice a unos muchachos, dije-ron que no brincaban los números, que iban en orden”.
La descripción de la propiedad que su dueña considera “Buena”. Esta tiene un portón de rejas negras y en cada una de *482las esquinas del portón hay unas murallas y encima de éstas hay una cámara, en total en el portón hay dos (2) cámaras; la residencia es de concreto, pintada de blanco con tejas anaran-jadas y frente semi-redondo; ésta presenta arcos en la parte del frente de la residencia y los mismos tienen rejas. Sobre la resi-dencia antes mencionada tiene otra residencia construida en madera y zinc, y al frente de la segunda planta hay otra cámara más grande color blanca y probablemente ésta sea giratoria”, [sic]
Hasta el momento en que aparece la licencia del vehículo Toyota propiedad del acusado Jorge L. Pagán, con referencia a la dirección como A-17, La Esmeralda, Cidra, nadie se había percatado de que aquella residencia no fuera la A-18. Sencilla-mente no había rótulo alguno que lo indicara. Es la única con-clusión lógica a que puede llegarse luego de estudiar las foto-grafías admitidas en evidencia. Las fotos de la entrada de la residencia muestran un portón cerrado, y agua fluyendo en la entrada como si fuera un manantial. El rótulo en madera col-gando de finos alambres y otra madera tras el muro haciendo contrapeso es muy conveniente. No hay porqué poner en duda el testimonio de los testigos de defensa, vecinos y comerciantes así como el doctor Ramón Andrés Meléndez Martí, amigo de los acusados que juran que nunca han visto ese rótulo allí. Así como también que no se ven rótulos en la urbanización. Sólo señalan dos rótulos, uno de ellos A-19, que aparenta colindar con la residencia allanada.
Dicho rótulo A-18 lo más probable fue puesto allí con el único propósito de fotografiarlo el 24 de octubre de 1987.
En la declaración jurada por escrito del 21 de octubre de 1987, a las 3:00 p.m., decl. #78 ante un fiscal (firma ilegible), el Agte. Félix Bauzó se refiere a la residencia como A-17 y en ningún sitio menciona que a pesar de ello está rotulada A-18.
De haber sido tomadas las fotografías el 11 'de octubre de 1987 mientras se efectuaba el allanamiento, el portón debía aparecer abierto, y el lugar seco, no con un correntón de agua. ¿La fabricación de prueba que se desprende de estos hechos, con posterioridad a la ejecución del allanamiento, debe benefi-ciar a unos comerciantes en drogas narcóticas y armas de fuego? ¿Cambiará la situación si resultara ahora que el verda-dero nombre del acusado es otro?
Entendemos que NO. La descripción de la propiedad fue su-ficientemente clara como para dirigir correctamente a los agen-tes a la residencia indicada la cual no tenía rótulo alguno en ese momento.
Los responsables de la fabricación y perjurios posteriores, *483para acomodar el testimonio a hechos que vinieron en conoci-miento después de haber actuado correctamente, deben responder por ello, como deben responder los acusados por sus actua-ciones delictivas. (Énfasis en el original.) Caso Núm. CR-88-66, Resolución de 16 de junio de 1988.
El que un testigo falte a la verdad en una parte de su testimonio no conlleva que necesariamente deba descartarse el resto de la declaración. Pueblo v. López Rivera, 102 D.P.R. 359 (1974); Pueblo v. Espinet Pagán, 112 D.P.R. 531 (1982). La máxima falsus in uno, falsus in omnibus no autoriza a rechazar toda declaración de un testigo porque se haya contradicho o faltara a la verdad en parte de su testimonio. Pueblo v. Méndez Feliciano, 90 D.P.R. 449 (1964). Aquilatado como lo fue, el testimonio al cual se refiere este señalamiento —por el juez de instancia a la luz de dichos principios— la apreciación que de tal testimonio hiciera dicho magistrado respecto a su credibilidad merece nuestra deferencia, por lo que no habremos de intervenir con dicha apreciación. Pueblo v. Rivero, Lugo y Almodóvar, supra. El error no fue cometido.
IV
A través de los señalamientos tercero, cuarto y quinto, los apelantes cuestionan la legalidad de la orden de alla-namiento dictada contra la residencia de Pagán Santiago.
Al pasar juicio sobre los hechos presentes en un caso a los fines de determinar si éstos justifican la expedición de una orden de allanamiento, debemos siempre aplicar como criterio rector el de la razonabilidad. Esto es, se justifica la expedición de una orden de allanamiento cuando los hechos son de tal naturaleza que lleven a una persona prudente y razonable a creer que se ha cometido la ofensa imputada. Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964). Allí dijimos: “ ‘Al determinar que es causa probable *484no estamos llamados a establecer si la ofensa que se im-puta fue verdaderamente cometida. Nos concierne sólo la cuestión de si el deponente tuvo base razonable, al mo-mento de prestar su declaración jurada y haberse librado la orden de registro, para creer que se estaba violando la ley en el lugar a ser allanado; y si los hechos aparentes que se desprenden de la declaración jurada son de tal natura-leza que una persona prudente y razonable pudiera creer que se ha cometido la ofensa imputada, hay la causa probable que justifica la expedición de una orden.’ ”
En el presente caso, la orden de allanamiento expedida se fundamentó en la declaración jurada del agente, Félix Bauzó Carrasquillo, quien plasmó en ésta el conocimiento obtenido a través de tres (3) acertadas confidencias de una misma persona e información que le constaba de su propio conocimiento, producto de su investigación y observación como agente del orden público.
Nos tropezamos, pues, como en innumerables ocasiones anteriores, con la expedición de una orden de allanamiento fundamentada en la declaración jurada de un agente del orden público, fundamentada a su vez en confidencias y en la observación directa del agente declarante. Hace ya muchos años que en Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977), establecimos los criterios para determinar cuándo es que una confidencia justifica la expedición de una orden de allanamiento. Estos criterios son los siguientes:
1. Que el confidente previamente ha suministrado información correcta.
2. Que la confidencia conduce hacia el criminal en términos de lugar y tiempo.
3. Que la confidencia ha sido corroborada por observaciones del agente o por información proveniente de otras fuentes.
4. Que la corroboración se relaciona con actos delictivos come-tidos o en proceso de cometerse.
*485Siguiendo este esquema establecido en Pueblo v. Díaz Díaz, supra, es razonable concluir que la confidencia hecha en el presente caso fue suficiente para la válida expedición de la orden de allanamiento.
Las confidencias recibidas en el presente caso, aunque de parte de una confidente anónima, fueron convalidadas mediante la observación directa del agente Bauzó. No se trata de una orden de allanamiento emitida en el vacío, sino de una reforzada por los resultados del esfuerzo de un agente del orden público. Una confidencia hecha por telé-fono a un miembro del orden público, corroborada por ob-servación directa de dicho agente o de uno de sus compa-ñeros —quien luego vierte en una declaración jurada tal conocimiento— es suficiente para que, a la luz de las cir-cunstancias de este caso, pueda un magistrado emitir vá-lidamente una orden de allanamiento después de un exa-men diligente de dicha declaración y luego de haber quedado convencido de que existe causa probable para ello a la luz de los criterios expuestos anteriormente. Pueblo v. Tribunal Superior, supra; Pueblo v. Díaz Díaz, supra.
Es cierto que en la orden se señaló incorrectamente el número de la residencia. En lugar de A-17 se indicó que el número era A-18. Este error, a la luz de los hechos ante nos, fue subsanado por la descripción acertada que se hi-ciera de la casa.(2) Tomando en cuenta todos los detalles *486implicados no podemos sostener el error alegado. Véase 1 Ringel, Search and Seizures, Arrests and Confessions Sec. 5.5(a), pág. 5-20 (1986).
V
En su sexto señalamiento de error, los apelantes atacan la actuación del tribunal de instancia al aceptar en susti-tución de la orden de allanamiento original, una copia de ésta sin estar debidamente certificada y sin cumplir con lo requerido por la Regla 70 de Evidencia, 32 L.RR.A. Ap. IV. No tienen razón.
Según determinado por la sala sentenciadora, el docu-mento original se extravió sin que, haya mediado mala fe, presentándose en su lugar la copia en duplicado que había sido entregada al apelante Pagán Santiago el día en que tal copia fue diligenciada. Además, se unió al expediente del caso la copia, también en duplicado, que poseía el Fiscal, la cual fue certificada por el juez que expidió la orden, indicando éste que tal copia correspondía al original “con-forme a su mejor recuerdo”. El juez ante quien se diligenció bajo juramento el inventario, reconoció su firma y él corro-boró el número del afidávit.
Por otro lado, la Regla 73 de Evidencia, 32 L.P.R.A. Ap. IV, dispone que un duplicado es tan admisible como el original a no ser que surja uña genuina controversia en torno a la autenticidad del original. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 447-469.
En este caso la autenticidad del documento original no fue objeto de controversia, por lo que su duplicado fue co-*487rrectamente admitido. Por lo antes señalado y visto, la diligencia llevada a cabo, creída y plasmada por la sala sen-tenciadora en su resolución, es forzoso concluir que el error no fue cometido.
VI
Discutiremos someramente los señalamientos de error séptimo, octavo y noveno.(3)
Mediante el séptimo señalmiento de error se imputa al tribunal de instancia haber errado al no acceder a la solicitud de los apelantes de que se celebrara una inspección ocular de la residencia donde fueron éstos arrestados. Tal error no fue cometido. Dicho tribunal correctamente concluyó que la inspección solicitada era innecesaria y nada aportaba a la pronta solución del caso. Este Foro se ha manifestado repetidamente al efecto de que la denegación de una inspección ocular no constituye un abuso de discreción cuando su valor probatorio nada añade al proceso y, en cambio, resulta en una dilación inconveniente e innecesaria. Pueblo v. Burgos Hernández, 113 D.P.R. 834 (1983); Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981). En el presente caso, además de los testimonios de varias personas en relación con la descripción y ubicación de tal residencia, fueron admitidas múltiples fotografías de ésta, lo que hacía innecesaria la inspección solicitada.
*488En el octavo señalamiento, los apelantes Milagros Figueroa y Rafael Santiago Martínez sostienen que la deter-minación de no causa en vista preliminar por los delitos graves que originalmente les fueron imputados junto a los otros dos coacusados, constituye cosa juzgada y es impedi-mento para que se ventilen en un segundo proceso, aun cuando se trate de delitos distintos, los hechos que se dilu-cidaron y se resolvieron en el primer procedimiento y que son decisivos para este segundo proceso. Apoyan esta con-tención en el caso Pueblo v. Ortiz Marrero, 106 D.P.R. 140 (1977). No tienen razón.
En Pueblo v. Ortiz Marrero, supra, resolvimos que la determinación del Tribunal de Distrito —después de la celebración del juicio en sus méritos que decretaba la supresión de cierta evidencia y absolvía los allí acusados— operaba como un impedimento colateral por sentencia en relación con la acusación por un delito distinto pendiente ante el Tribunal Superior, cuya acusación se produjo como resultado de otra evidencia delictiva que, aunque distinta, se ocupó en el mismo evento y de la misma forma no susceptible de fraccionamiento fáctico, en que se ocupó la evidencia suprimida por el Tribunal de Distrito. Fundamentamos nuestra decisión en el mencionado caso en la circunstancia —ausente en el presente— de que los hechos, mediante los cuales fue ocupada la evidencia para sostener ambas infracciones, fueron declarados contrarios a nuestro ordenamiento legal en virtud de una resolución final y firme del Tribunal de Distrito emitida con anterioridad a que se ventilara la acusación pendiente ante el Tribunal Superior.
Resalta a la vista la diferencia entre el citado caso de Pueblo v. Ortiz Marrero y el presente. En aquél se ventiló el juicio en los méritos, luego de lo cual se acogió el plan-teamiento sobre supresión de evidencia, por lo que se pro-dujo una sentencia final y firme de parte del Tribunal de *489Distrito. En el de autos, todo lo que se celebró fue una vista preliminar donde se determinó que no existía causa probable para enjuiciar a los apelantes por los delitos graves que les habían sido imputados. No habiéndose ventilado el caso en sus méritos sobre todo lo concerniente a la admisibili-dad de evidencia y a la coautoría de los apelantes con Pa-gán Santiago y su esposa Nereida Ortiz Sánchez, en rela-ción con los delitos menos graves, no existe una sentencia final y firme que active la doctrina de impedimento colate-ral por sentencia, que recoge la norma de que una senten-cia resulta concluyente entre las mismas partes cuando se trata y conlleva la relitigación en un caso posterior de las cuestiones de hecho esenciales, adjudicadas y determina-das previamente en tal sentencia. Véase Pueblo v. Ortiz Marrero, supra, y casos allí citados.
Finalmente, a través del último de los señalamientos se alega que erró el tribunal sentenciador al condenar al apelante Jorge L. Pagán Santiago a cumplir unas penas consecutivas sin prueba que justificara la imposición de tales condenas. Es evidente la frivolidad de dicho señalamiento. Reiteradamente hemos sostenido que no constituye un castigo cruel e inusitado el sentenciar a un acusado a cumplir consecutivamente varias penas de encarcelamiento cuando la naturaleza de los delitos cometidos así lo justifican y las penas decretadas están dentro de los límites fijados por el estatuto. Pueblo v. Burgos Hernández, supra. La determinación del modo de cumplir, el acusado, con los términos de prisión —si concurrente o consecutivamente— descansa en la sana discreción del tribunal, con la cual no habremos de intervenir en ausencia de pasión, prejuicio, parcialidad o mal juicio. Pueblo v. González, 97 D.P.R. 541 (1969); Pueblo v. Matos Pretto, 93 D.P.R. 113 (1966).
No habiéndose cometido ninguno de los errores señala-*490dos por los apelantes, se dictará sentencia que confirme to-das las sentencias impugnadas por los apelantes.
El Juez Asociado Señor Rebollo López disintió mediante opinión escrita.
— O —

(1) Además, se presentaron acusaciones contra cada uno de los acusados apelan-tes por el recibo y la transportación de bienes apropiados ilegalmente. Art. 168 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4274. Todos fueron exonerados de tal delito en el acto de la vista preliminar.


(2) La propiedad fue descrita de la manera siguiente:
“...la residencia A-18, es una residencia grande, la cual tiene portones electró-nicos y a cada lado de los portones tiene una cámara, de ese portón a la residencia hay un camino en cemento y encima de esta hay otra residencia en madera y zinc, se refiere al techo de la primera planta hay otra cámara apuntando hacia el portón principal de la residencia....” Caso Núm. CR-88-66, Alegato del Procurador General, pág. 33.
“ ‘Residencia ubicada en la Urb. La Esmeralda A-18, Caguas, Puerto Rico, esta tiene un portón de rejas negras y en cada una de las esquinas del portón hay dos (2) cámaras, la residencia es de concreto, pintada de blanco con tejas anaranjadas y frente semi-redondo, ésta presenta arcos en la parte del frente de la residencia y los mismos tienen rejas. Sobre la residencia antes mencionada tiene otra residencia construida en madera y zinc, y al frente de la segunda planta hay otra cámara más grande color blanca y probablemente esta sea giratoria.’
*486“Colindancia: Por el lado derecho colinda con la residencia A-17, la cual tiene un portón de rejas color negra y varias palmas y el camino no está pavimentado. Por el lado izquierdo colinda con la residencia A-19,jpor el frente colinda con la Calle Principal de la Urb. La Esmeralda de Caguas.” (Enfasis en el original.) Caso Núm. CR-88-66, supra.


 “G. Erró el Tribunal de Instancia al declarar No Ha Lugar una solicitud sobre inspección ocular de la residencia allanada y sus alrededores a pesar de existir una controversia material y real entre lo declarado por el agente que solicitó la orden de allanamiento y la descripción real y verdadera de la propiedad.
“H. Erró el Tribunal de Instancia al declarar No Ha Lugar una Moción Bajo la Regla 64(p) y otra bajo la Regla 64(f) de Procedimiento Criminal.
“I. Erró el Honorable Tribunal al sentenciar al apelante Jorge L. Pagán Santiago a cumplir penas consecutivas, sin prueba alguna que justificara la imposición de dicha pena, tratándose de un primer ofensor en contravención a la filosofía de carácter rehabilitadora de la Ley Penal.” Caso Núm. CR-88-66, Alegato de los ape-lantes, pág. 21.